Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 13, 15-18, 20-22, 24, 25, 27 and 29-33 are pending in the application. Claims 1-11, 13, 15-18, 20-22, 24, 25, 27 and 29-33 are rejected. 

Response to Amendment / Argument
On pages 8 and 9 of the response, Applicant traverses the rejection under 35 USC 103 on the ground that Chen is excluded under 35 USC 102(b)(2)(C). MPEP 2154.02(c) states:
It is important to note the circumstances in which the AIA  35 U.S.C. 102(b)(2)(C) exception does not remove a U.S. patent document as a basis for a rejection. The AIA  35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under AIA  35 U.S.C. 102(a)(1) (disclosures made before the effective filing date of the claimed invention). Thus, if the publication date or issue date of a U.S. patent document is before the effective filing date of the claimed invention, it may be prior art under AIA  35 U.S.C. 102(a)(1), regardless of common ownership or the existence of an obligation to assign.

Since the reference was published May 24th, 2016 and Applicant’s earliest filing date would be April 13th, 2018 if perfected, the rejection is maintained.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, 21, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 are rejected as indefinite since various structures have been reformatted to no longer be legible as valid structures.
	Claims 21, 22 and 24 are rejected as indefinite since claims 22 and 24 have been amended to depend from claim 21 where claim 21 has been amended to recite “said solvent is polar solvents or non-polar solvents.” Each of claims 22 and 24 refer to “said […] solvent is selected from”. The claims are rejected based on the number disagreement. It is unclear if claim 21 is attempting to claim that the solvent of step (2) is multiple polar solvents or multiple non-polar solvents or instead only at least one either polar or non-polar solvent. The dependent claims seem to suggest that the claims are only requiring a minimum of one solvent to be present; however, the language of parent claim 21 is referring to plural solvents.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-11, 13, 15, 17, 18, 20, 21, 22, 24, 25, 27, 30, 31, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9,346,764 by Chen in view of U.S. Patent PGPub No. 2016/0130194 A1 by Howard Jr. et al. and in further view of Liu et al. Org. Lett. 2017, 19, 1614-1617 and its supporting information and in further view of Bhatia et al. Indian Journal of Chemistry 2013, 52B, 379-386.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Chen et al. teach compounds of the following general formula for use as androgen receptor antagonists (abstract):

    PNG
    media_image1.png
    269
    551
    media_image1.png
    Greyscale
.
As a particular example, the prior art teaches the following compound in column 67:

    PNG
    media_image2.png
    299
    615
    media_image2.png
    Greyscale
.
The compound above reads on formula I of claim 1 where R1 is substituted aryl, L is carbonyl, one of R4 and R5 is hydrogen and the other is deuterated methyl. These definitions read on instant claims 1, 5, 6, 10 (first option) and 11 (first option). Chen teaches the following synthesis steps in column 33:

    PNG
    media_image3.png
    194
    438
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    170
    480
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    241
    431
    media_image5.png
    Greyscale
.

Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The difference between the prior art and instant claims is that the prior art teaches a different method of preparing the compound of formula I. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	It is first noted that the prior art teaches the preparation of various deuterated compounds. A person having ordinary skill in the art would have been familiar with the cost of deuterated reagents. For instance, Howard Jr. et al. teach the following on page 2:

    PNG
    media_image6.png
    276
    669
    media_image6.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to prepare the compounds of Chen would have been motivated to use a different multi-step synthesis especially since Chen teach that the deuterium reagent is introduced at least two steps prior to generation of the desired final product. A person having ordinary skill in the art would recognize that using the starting material of 12 in the prior art and following the steps of Chen would result in an inherent loss of deuterated material especially since Chen teaches that the final step has a yield of 11% (column 34, line 64). In the interest of losing as little deuterated material as possible, a person having ordinary skill in the art would have been motivated to introduce the deuterium-enriched group as late as possible in the multi-step synthesis.
	Liu et al. teach methods of transamidation according to the following general scheme on page 1615:

    PNG
    media_image7.png
    258
    758
    media_image7.png
    Greyscale
.
The prior art teaches that a methyl amide (starting material 1) can be reacted with an amine to undergo a transamidation reaction. Chen teaches that the non-deutereated methyl amide can be prepared in column 30:

    PNG
    media_image8.png
    245
    421
    media_image8.png
    Greyscale
.
In the interest of introducing the deuterated portion as late as possible, a person having ordinary skill in the art would have been motivated to convert compound 17 of Chen to its Boc-protected form and perform the reaction of Liu et al. with trideutereated methylamine to yield the compound 21 of Chen as the final step of the overall procedure. Furthermore, Chen teach the use of trideuterated methylamine hydrochloride in column 27, lines 24 and 25 such that modifying the procedure of Chen to include the step of Liu et al. would not have the difficulty stated by Howard Jr. et al. of “limited structural diversity” since it was already in use at the time of the instant invention.
	Regarding the steps of Liu et al, the supporting information teaches the generation of N-Boc amides on page SI-3 where a secondary amide is reacted with DMAP in dichloromethane along with Boc2. The compound 17 of Chen would correspond to the instant compound M where R2 is methyl and R1 and L have the definitions above, Boc2 would read on formula R3-X where X is t-BuOC(O)O- and R3 is –CO-R6 where R6 is t-butoxy. These definitions would further read on instant claims 2, 3, 4, 7, 8, 9 and 10. The prior art teaches the use of dichloromethane, which is recited in instant claim 13. Regarding instant claim 17, Liu teaches a concentration of 0.20 M that would correspond to 1 mmol of amide to 5 mL of solvent. Regarding instant claims 18 and 20, Liu et al. teach reaction at room temperature for 15 hours. Regarding the second step, Liu et al. teach a general procedure on page SI-3 using amide, dichloromethane as solvent (which is polar as recited in claim 21 and is recited in claim 22 and where claim 24 does not appear to the use of a non-polar solvent but only that if a non-polar solvent is used, it must be from the list of claim 24), triethylamine as base (recited in claim 27) and amine. The general procedure teaches 1.0 M that would correspond to 1 mmol of compound N per 1 mL of solvent embraced by claim 25. Regarding instant claim 30, Liu et al. teach a typical ratio of 1:3:3. Regarding instant claim 31, the discussion above refers to the use of a hydrochloride salt as reagent such that a person having ordinary skill in the art would have been motivated to use an increased amount of base relative to 1:3:3. Regarding instant claims 32 and 33, Liu et al. teach reaction at room temperature in the general procedure and further teach reactions times of 15 hours in Scheme 1.
	Regarding instant claim 15, Liu et al. do not disclose that a solvent screen was performed optimum conditions. At least in the interest of obtaining the highest possible yields, a person having ordinary skill in the art would have been motivated screen solvents that can be used in Boc2O/DMAP protections where Bhatia et al. teach the following protection of an aryl amide on page 382:

    PNG
    media_image9.png
    227
    750
    media_image9.png
    Greyscale

Accordingly, a person having ordinary skill in the art (especially when applying the reactions of Liu et al. to new substrates) would have been motivated to test the use of different solvents including toluene as recited in claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626